1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     CORY O'NEAL BREWER,                                  Case No. 3:21-cv-00224-MMD-CLB
4                                            Plaintiff                    ORDER
5            v.
6     STATE OF NEVADA,
7                                         Defendant
8
9    I.     DISCUSSION

10          On May 14, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted an application to proceed in forma pauperis and a

12   declaratory judgment. (ECF Nos. 1, 1-1). Plaintiff has not submitted a complaint or a

13   fully complete application to proceed in forma pauperis.

14          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

15   complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff until July

16   16, 2021 to submit a complaint to this Court.

17          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

18   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

19   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the

20   inmate must submit all three of the following documents to the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

22          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

23          page 3),

24          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

25          official (i.e. page 4 of this Court’s approved form), and

26          (3) a copy of the inmate’s prison or jail trust fund account statement for the

27          previous six-month period.

28          Plaintiff has not submitted a Financial Certificate or an inmate account statement
1    for the previous six-month period. Accordingly, the Court denies Plaintiff’s application to
2    proceed in forma pauperis (ECF No. 1) without prejudice because the application is
3    incomplete. The Court will grant Plaintiff a one-time extension to file a fully complete
4    application to proceed in forma pauperis containing all three of the required documents.
5    Plaintiff will file a fully complete application to proceed in forma pauperis on or before July
6    16, 2021. Absent unusual circumstances, the Court will not grant any further extensions
7    of time.
8           If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
9    with all three required documents on or before July 16, 2021, this case will be subject to
10   dismissal without prejudice for Plaintiff to file a new case with the Court when Plaintiff is
11   able to acquire all three of the documents needed to file a fully complete application to
12   proceed in forma pauperis.
13          A dismissal without prejudice means Plaintiff does not give up the right to refile the
14   case with the Court, under a new case number, when Plaintiff has all three documents
15   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
16   may choose not to file an application to proceed in forma pauperis and instead pay the
17   full filing fee of $402 on or before July 16, 2021 to proceed with this case.
18   II.    CONCLUSION
19          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to
20   this Court on or before July 16, 2021.
21          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
22   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
23   Clerk of the Court will also send Plaintiff a copy of his declaratory judgment. (ECF No. 1-
24   1).
25          IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
26   (ECF No. 1) is denied without prejudice to file a new fully complete application to proceed
27   in forma pauperis with all three documents.
28          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the



                                                  -2-
1    approved form application to proceed in forma pauperis by an inmate, as well as the
2    document entitled information and instructions for filing an in forma pauperis application.
3           IT IS FURTHER ORDERED that on or before July 16, 2021, Plaintiff will either
4    pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
5    administrative fee) or file with the Court:
6           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
7           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
8           signatures on page 3),
9           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
10          official (i.e. page 4 of this Court’s approved form), and
11          (3) a copy of the inmate’s prison or jail trust fund account statement for the
12          previous six-month period.
13          IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully
14   complete application to proceed in forma pauperis with all three documents or pay the full
15   $402 filing fee for a civil action on or before July 16, 2021, this case will be subject to
16   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
17   number, when Plaintiff is able to file a complaint and has all three documents needed to
18   file a complete application to proceed in forma pauperis or pays the full $402 filing fee.
19                  May 18, 2021
            DATED: __________________
20
                                                                                _
21                                                 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                   -3-
